NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                    CHAD ELGIN WALKER, Petitioner.

                         No. 1 CA-CR 14-0831 PRPC
                             FILED 10-25-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-007430-001
                 The Honorable Susanna C. Pineda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                               APPEARANCES

Maricopa County Attorney's Office, Phoenix
By Karen Kemper
Counsel for Respondent

Chad Elgin Walker, Florence
Petitioner Pro Se



                       MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court in
which Judge Peter B. Swann and Judge Patricia A. Orozco joined.
                            STATE v. WALKER
                            Decision of the Court

G O U L D, Judge:

¶1             Petitioner Chad Elgin Walker petitions this court for review
from the summary dismissal of his petition for post-conviction relief.
Walker pled guilty to child prostitution, attempted sexual conduct with a
minor and attempted child prostitution and stipulated to the punishment
for each count. Walker argues his trial counsel was ineffective when he
failed to challenge the sufficiency of a search warrant, the timeliness of the
return of the warrant and the searches investigators conducted pursuant to
that warrant. Walker also argues his trial counsel had a conflict.

¶2             We deny relief.         A plea agreement waives all non-
jurisdictional defenses, errors and defects which occurred prior to the plea.
State v. Moreno, 134 Ariz. 199, 200 (App. 1982). This includes deprivations
of constitutional rights, Tollett v. Henderson, 411 U.S. 258, 267 (1973), and all
claims of ineffective assistance of counsel not directly related to the entry of
the plea. State v. Quick, 177 Ariz. 314, 316 (App. 1994). Regarding the
conflict of interest, Walker failed to state a colorable claim for relief because
he does not identify the conflict of interest, when it arose or how it
prejudiced Walker. The record shows only that four months after Walker
pled guilty, his counsel moved to withdraw because of an unidentified
conflict of interest. The trial court granted the motion, appointed new
counsel and imposed the stipulated sentences approximately three months
later.

¶3              While the petition for review presents additional issues, we
do not address those issues because Walker did not raise them below. State
v. Ramirez, 126 Ariz. 464, 467 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71
(App. 1988); State v. Bortz, 169 Ariz. 575, 577 (App. 1991); Ariz. R. Crim. P.
32.9(c)(1)(ii). This includes issues Walker raised for the first time in the
reply he filed below and which the trial court declined to consider.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2